Exhibit 10.2

EXECUTIVE EMPLOYMENT AGREEMENT

THIS AGREEMENT made as of the 11th day of August     , 1998.

BETWEEN:

ART D. MEYER, of the City of CALGARY, in the Province of Alberta (hereinafter
called the “Executive”)

and

IPL ENERGY INC., a body corporate under the Canada Business Corporations Act,
with offices in the City of Calgary in the Province of Alberta (hereinafter
called the “Corporation”)

WHEREAS:

(a) The Executive is an executive of the Corporation and is considered by the
Board of Directors of the Corporation to be a valued employee of the Corporation
and has acquired outstanding and special skills and abilities and an extensive
background in and knowledge of the Corporation’s business and the industry in
which it is engaged;

(b) The Board of Directors recognizes that it is essential, in the best
interests of the Corporation, that the Corporation retain the continuing
dedication of the Executive to his office and employment and that this can best
be accomplished if the personal uncertainty facing the Executive in the event of
a material change in the ownership or the Executive’s role within the
organization of the Corporation is alleviated;

(c) The Board of Directors further believes that the service of the Executive to
the Corporation requires that the Executive receive fair treatment, particularly
in the event of a termination of employment or loss of office following a
material change in the ownership or the Executive’s role within the organization
of the Corporation where the Executive does not receive an offer of employment
within the Corporation, an affiliate, associate or successor of the Corporation
comparable to or better than his present employment;

NOW THEREFORE THIS AGREEMENT WITNESSETH that in consideration of the mutual
covenants herein contained and in consideration of the Executive remaining in
office and in the employment of the Corporation at the present time and
throughout the period of a material change of ownership or organization of the
Corporation, it is hereby agreed as follows:

 

1. Definitions

In this Agreement:

(a) “affiliate” means:

 

  (i) one body corporate is an affiliate of another body corporate if one of
them is the subsidiary of the other or both are subsidiaries of the same body
corporate or each of them is under the control of the same person; and

 

  (ii) two bodies corporate that are an affiliate of the same body corporate at
the same time are affiliates of each other;

(b) “associate” has the meaning ascribed to that term in the Canada Business
Corporations Act;

(c) “Compensation Committee” means the Committee of the Board of Directors of
the Corporation from time to time appointed to fix the remuneration of
executives of the Corporation or, if such Committee has not been appointed,
means the Board of Directors of the Corporation;

(d) “constructive dismissal” means, unless consented to by the Executive:

 

  (i) where the Executive ceases to be an officer of the Corporation, unless the
Executive is appointed as an officer of a successor to a material portion of the
assets of the Corporation;

 

1



--------------------------------------------------------------------------------

  (ii) a material decrease in the title, position, responsibilities, powers or
reporting relationships of the Executive; or

 

  (iii) a reduction in the annual salary (excluding bonuses) of the Executive;

(e) “control” means the beneficial ownership of the right, whether such
ownership is direct or through affiliates or may be exercised pursuant to a
right in contract and whether or not combined with the beneficial ownership of
securities of a corporation to which are attached more than fifty percent
(50%) of the votes that may be cast to elect directors, to elect a majority of
the board of directors of a corporation;

(f) “person” shall have the meaning ascribed to it in the Canada Business
Corporations Act;

(g) “subsidiary” of a corporation means, at any time, a corporation of which the
corporation has control at that time, whether directly or indirectly through one
or more subsidiaries;

(h) “supplementary undertakings” refers, for purposes of Section 2.6(d) of this
Agreement, to a commitment given by the Corporation in recognition of the fact
that the retirement benefits under the registered pension plans of the
Corporation and its affiliates are subject to a maximum pension limitation as
fixed from time to time under the Income Tax Act (Canada) and the rules and
regulations promulgated by Revenue Canada, Taxation, from time to time
thereunder. To the extent that this limitation applies with respect to the
registered pension plans of the Corporation or its affiliates, the Corporation
has undertaken to pay a supplemental retirement allowance sufficient to provide
the Executive with an annual pension equal to the annual pension to which the
Executive would be entitled under the registered pension plans of the
Corporation and its affiliates if such limitation did not apply to such plans.

 

2. Employment

 

2.1 Position. Duties and Responsibilities of Executive

The Executive shall have such responsibilities and powers as the Board of
Directors or the bylaws of the Corporation or the Executive’s superiors may from
time to time prescribe. The Executive shall devote the whole of his time to the
Executive’s duties hereunder and shall use his best efforts to promote the
interests of the Corporation.

 

2.2 Term of Agreement

The term of this Agreement shall commence on the date hereof, and shall continue
in effect to and including the earlier of:

 

  (i) the date of voluntary retirement of the Executive in accordance with the
retirement policies established for senior employees of the Corporation; or

 

  (ii) the voluntary resignation of the Executive which is not a constructive
dismissal.

 

2.3 Termination of Agreement upon Disability of Executive

If at the end of any month the Executive is and has been for a period of more
than twelve (12) months unable to perform the duties specified pursuant to this
Agreement in the normal and regular manner due to mental or physical disability,
this Agreement may be terminated by the Corporation on thirty (30) days’ written
notice. Notwithstanding anything contained in this Section 2.3, the Executive
shall be entitled to all benefits provided under the disability and pension
plans of the Corporation or its affiliates applicable to the Executive at the
date of this Agreement.

 

2.4 Termination of Agreement upon Death of Executive

If the Executive dies, this Agreement shall be terminated immediately on the
date of the Executive’s death.

 

2



--------------------------------------------------------------------------------

2.5 Termination of Agreement by the Corporation for Cause

The Corporation may terminate this Agreement at any time without notice in the
event the Executive shall be convicted of a criminal act of dishonesty resulting
or intending to result directly or indirectly in gain or personal enrichment of
the Executive at the expense of the Corporation, or for sufficient cause
pursuant to written notice setting forth particulars of such cause.

 

2.6 Termination of Employment by the Corporation or the Employee

 

  (a) Except where such termination is pursuant to Section 2.2(i) or 2.2(ii) due
to the voluntary retirement or resignation of the Executive or pursuant to
Sections 2.3, 2.4 or 2.5, or except where the Executive is offered a position by
an affiliate, associate or successor of the Corporation which, if offered by the
Corporation, would not constitute a constructive dismissal, the provisions of
this Section 2.6 shall apply:

 

  (i) where the Corporation terminates the employment of the Executive for any
reason; or

 

  (ii) where the Executive terminates his employment with the Corporation
following constructive dismissal of the Executive. For this purpose the
Executive may at any time following the constructive dismissal of the Executive
terminate his employment with the Corporation upon thirty (30) days’ prior
written notice to the Corporation,

 

  (b) In the event of termination of employment as provided in Section 2.6(a),
the

Executive shall be entitled to receive, and the Corporation shall pay to the
Executive, a retiring allowance (the “Retiring Allowance”) computed as
hereinafter provided, which shall include all statutory entitlement under labour
standards legislation and all common law entitlement to reasonable notice. The
Retiring Allowance shall be that amount which is equal to two hundred percent
(200%) of the sum of:

 

  (A) twelve (12) times the gross monthly salary paid to the Executive in the
last full month of employment of; and

 

  (B) the gross amount of the last bonus paid, under an incentive bonus program
of the Corporation or any of its affiliated corporations at the date of such
payment, to

the Executive immediately preceding the date of such termination of employment.
The Corporation may deduct from the Retiring Allowance as calculated hereby any
amount required to be withheld and remitted to any governmental body or agency
by applicable law or regulation.

 

(c) In addition to the retiring allowance calculated in accordance with Section
2.6(b):

 

  (i) the Executive shall continue to receive health care, dental care, life
insurance and accidental death and dismemberment coverage as well as provincial
health care premium subsidies (where applicable) during a period of two
(2) years following the date of termination unless the Executive declines
coverage based upon coverage through another employer; and

 

  (ii) the Executive shall also receive, within thirty (30) days of termination,
a lump sum payment equivalent to the Corporation’s portion of contributions on
behalf of the Executive to the Corporation’s Employee Savings Plan for a two
(2) year period based upon the base salary of the Executive as at the date of
termination.

(d) The Executive will also be entitled to receive on termination the normal and
any supplemental pension benefits in effect on the date of this Agreement
according to the terms of the Corporation’s registered pension plans and
supplementary undertakings, or the registered pension plans and supplementary
undertakings of affiliates of the Corporation or according to similar provisions
of any successor plan, of which the Executive is a member at the date of
termination (the “Plans”). The Executive’s total pension entitlement and
retirement options will be determined on the basis that the Executive had two
(2) additional years of credited service and age under the Plans at his date of
termination of employment (over and above his actual years of credited service
as otherwise determined). In addition, such additional years of service shall be
included for the purpose of determining final or best average earnings assuming
that the Executive’s monthly rate of salary at the date of

 

3



--------------------------------------------------------------------------------

termination would have continued unchanged during the period of additional
service. For plans that include performance bonuses in the definition of
pensionable earnings, the average of the highest three (3) actual bonuses paid
in the five (5) years immediately prior to the date of termination shall be used
for the purpose of determining final or best average earnings. Any portion of
the total pension entitlement of the Executive not eligible to be paid under
provisions of the registered pension plans of the Corporation shall be payable
as supplementary payments in accordance with the supplementary undertakings.

(e) If, at the time of termination of employment as provided in Article 2.6(a),
the Executive holds exercisable but unexercised options for the purchase of
shares under any of the Corporation’s or its affiliates’ stock option plans, the
Executive shall be entitled to exercise all options so held in accordance with
the terms of such plans. If the Executive holds options for the purchase of
shares under any of the Corporation’s or its affiliates’ stock option plans
which are not exercisable at the date of termination of employment in
circumstances where this Section 2.6(a) applies, the Corporation will pay to the
Executive a cash amount representing the excess, if any, of the fair market
value of the shares on the date of termination of employment over the exercise
price for such options. Fair market value on the date of termination of
employment shall mean the last Board lot sale price on the Toronto Stock
Exchange on the last trading day prior to the day of termination.

 

3. Integration

Except for the Executive’s rights to continued participation in the
Corporation’s employee benefit plans, including, without limitation, the
Corporation’s or its affiliates’ stock option plans and savings plans and
conditions of employment generally available to other Executives of the
Corporation or its affiliates, this Agreement contains the entire agreement
between the Parties and supersedes all prior oral and written agreements,
understandings, commitments and practices between the Parties, including all
prior employment agreements, whether or not fully performed by the Executive
before the date of this Agreement. No amendments to this Agreement may be made
except in writing signed by both Parties.

 

4. Confidential Information

In the event of termination of employment of the Executive, the Executive agrees
to keep confidential all information of a confidential or proprietary nature
concerning the Corporation, its subsidiaries and affiliates and their respective
operations, assets, finances, business and affairs and further agrees not to use
such information for personal advantage, provided that nothing herein shall
prevent disclosure of information which is publicly available or which is
required to be disclosed under appropriate statues, rules of law, or legal
process.

 

5. Severability

The invalidity and unenforceability of any provision of this Agreement shall not
effect the validity or enforceability of any other provisions of this Agreement,
which shall remain in full force and effect

 

6. Benefit of Agreement

This Agreement shall enure to and be binding upon the Corporation and its
successors and the Executive and his legal representatives but otherwise it is
not assignable. It shall be a condition of any transfer by the Corporation of
the Executive to any affiliate or associate of the Corporation that, on request
of the Executive, such affiliate or associate agree to observe all of the
covenants of and be bound by all obligations imposed on the Corporation under
this Agreement. The failure to do so shall be deemed to constitute a
constructive dismissal of the Executive for the purposes of Section 2.6.

 

7. Choice of Law

This Agreement shall be governed and interpreted in accordance with the laws of
the Province of Alberta, which Province shall be the sole and proper forum with
respect to any suits brought with respect to this Agreement.

 

4



--------------------------------------------------------------------------------

8. Copy of Agreement

The Executive hereby acknowledges having received a copy of this Agreement duly
signed by the Corporation.

IN WITNESS WHEREOF the parties hereto have duly executed and delivered this
Agreement.

 

/S/ ELEANOR COWLES     /S/ ART D. MEYER Witness     Executive

 

IPL ENERGY INC. Per:    /S/ BRIAN F. MACNEILL   President & Chief Executive
Officer

 

5